Case: 16-50249      Document: 00513835047         Page: 1    Date Filed: 01/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-50249                                 FILED
                                  Summary Calendar                        January 13, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROMAN CENTENO-GUERRERO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-11-2


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Roman Centeno-Guerrero challenges the district court’s denial of his
motion for a reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2). He
contends that the district court erroneously concluded that he was not eligible
for a sentence reduction because he was not originally sentenced within the
applicable guidelines range. Alternatively, he argues that even if the district




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50249     Document: 00513835047     Page: 2    Date Filed: 01/13/2017


                                  No. 16-50249

court recognized that he was eligible for a reduction, it erred by failing to
reevaluate the sentencing factors in 18 U.S.C. § 3553(a).
      Section 3582(c)(2) establishes a two-step inquiry. See Dillon v. United
States, 560 U.S. 817, 826-27 (2010). At the first step, a district court is to
determine whether a reduction is consistent with U.S.S.G. § 1B1.10 by
determining the prisoner’s eligibility for a reduction and the extent of the
authorized reduction. See id. In the second step, a district court is to “consider
any applicable § 3553(a) factors and determine whether, in its discretion, the
reduction authorized by reference to the policies relevant at step one is
warranted in whole or in part under the particular circumstances of the case.”
Id. at 827. We review the district court’s refusal to reduce Centeno-Guerrero’s
sentence under § 3582(c)(2) for an abuse of discretion. See United States v.
Henderson, 636 F.3d 713, 717 (5th Cir. 2011). “A district court abuses its
discretion if it bases its decision on an error of law or a clearly erroneous
assessment of the evidence.”      Id. (internal quotation marks and citation
omitted).
      In the present case, the record reflects that the district court did not
explicitly perform the first step of the analysis set forth in Dillon. However,
the district court’s written order denying a reduction recites the original and
the amended guidelines ranges and calculations. Further, the record as a
whole reflects that the district court implicitly determined that Centeno-
Guerrero was eligible for a sentence reduction. This implicit determination of
eligibility is sufficient. See United States v. Larry, 632 F.3d 933, 936 (5th Cir.
2011).
      Turning to the second step of the § 3582(c)(2) analysis, the record shows
that the district court gave due consideration to: Centeno-Guerrero’s
§ 3582(c)(2) motion; the policy statement in § 1B1.10; the § 3553(a) factors; and



                                        2
    Case: 16-50249    Document: 00513835047    Page: 3   Date Filed: 01/13/2017


                                No. 16-50249

his mitigating assertions, including his English-as-a-Second-Language
coursework and his work detail while in prison. The district court was under
no obligation to grant Centeno-Guerrero a sentence reduction despite his
eligibility for one. See United States v. Evans, 587 F.3d 667, 673 (5th Cir.
2009). Accordingly, Centeno-Guerrero fails to show the requisite abuse of
discretion. See Henderson, 636 F.3d at 717; United States v. Whitebird, 55 F.3d
1007, 1010 (5th Cir. 1995).
      AFFIRMED.




                                      3